Citation Nr: 1537024	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a left hip disorder. 

2.  Entitlement to service connection for a left knee disorder, claimed as secondary to a left hip disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to April 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the RO in Philadelphia, Pennsylvania.

In May 2015, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran did not sustain additional disability of the left hip as a result of training, hospital care, medical or surgical treatment, or an examination by VA.  

2.  A disorder of the left knee is not related to service or to any service-connected disability.  

3.  There are no service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for a left hip disorder have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2015).

2.  A left knee disorder was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  The claim of entitlement to TDIU lacks legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compensation Under 38 U.S.C. § 1151

The Veteran asserts that he incurred additional disability of the left hip as a result of VA hospital care during surgical procedures performed on his left hip.  

When a claimant incurs additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  

To be awarded compensation under section 1151, a claimant must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

To determine whether additional disability exists, the claimant's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the claimant's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).  

Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Id. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.  Id. at 289.

The Veteran has a history of avascular necrosis of his lower extremities and has undergone multiple procedures involving both hips.  He has no service-connected disabilities, but had two procedures affecting the left hip performed at VA facilities.  The Veteran underwent an open reduction internal fixation (ORIF) of the left hip on July 6, 1993 and a prosthetic replacement of the left hip (total left hip arthroplasty) on February 5, 1998, each performed at the Philadelphia VA Medical Center.  The Veteran does not appear to contend that either of these procedures resulted in additional disability.  His testimony was centered on a first revision of the arthroplasty (left total hip arthroplasty revision) performed on November 13, 2007 at the University of Pennsylvania Health System, Presbyterian Medical Center, and on the necessity for a second revision performed at the same facility in March 2008, and a third revision performed at a private facility in August 2013.  

It is the November 13, 2007 procedure that is most at issue as it involved several transfusions of blood, an unintended operative fracture of the femur, and postoperative hypovolemic shock per the operative report and discharge summary (see VBMS records 08/23/2013, 04/14/2009).  Shortly after the November 2007 revision, a second revision was performed in March 2008, and a third revision-with total femoral replacement-was performed at a private facility in August 2013.  

The Board acknowledges that a February 5, 2008 report from Presbyterian Medical Center states that the first revision was performed "at Veteran's Hospital."  However, the November 2007 discharge summary indicates that it was performed at "Presby."  In resolving this conflict, the Board notes that the November 13, 2007 operative report is of record and establishes that the procedure took place at Presbyterian Medical Center and not at a VA facility.  

As the first revision (November 2007), second revision (March 2008), and third revision (August 2013) were performed at private facilities, a claim under § 1151 cannot be based on those procedures even if those procedures were performed under contract with VA.  Such care is specifically excluded from consideration under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.361(f)(1)) (hospital care or medical services furnished under a contract made under 38 U.S.C. 1703 and hospital care or medical services, including examination, provided under 38 U.S.C. 8153 in a facility over which the Secretary does not have direct jurisdiction are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. 1151(a)).  Therefore, the Veteran's claim cannot be based on the procedures which were the focus of his testimony and assertions regarding additional disability.  

In giving the Veteran's claim the broadest interpretation, the Board has considered whether the procedures performed in VA facilities resulted in additional disability.  The discharge summary from the July 1993 ORIF is of record.  According to that report, the Veteran was admitted to the orthopedic surgery service for a left hip fracture sustained in a fall in his kitchen several days prior.  As noted, the Veteran has a history of avascular necrosis of the bone apparently predisposing him to fractures.  Avascular necrosis is defined as "morphological changes indicative of cell death and caused by...deficient blood supply."  See Washington v. Nicholson, 19 Vet. App. 362, 364 (2005) (quoting Dorland's Illustrated Medical Dictionary 1101 (27th ed. 1988)).  The Veteran went to the operating room on July 6, 1993 where he had an ORIF of the left hip.  Postoperatively, the report notes that he had an "uneventful course."  The Veteran was evaluated for abnormal blood and liver function tests during his stay, which were attributed to alcohol abuse.  He was discharged on July 17, 1993.  He was described as "toe-touch weight-bearing" on the left lower extremity and was advised to use crutches for ambulation and to return for a follow-up on August 2, 1993.  

Based on consideration of the pertinently normal findings on the discharge summary, and on the Veteran's assertions, which do not specify any additional disability resulting from the July 17, 1993 ORIF, the Board finds that there was no additional disability resulting from the July 1993 ORIF.  The strongest argument in favor of the claim is essentially that, approximately 6 years after the procedure, a total hip replacement was required.  To the extent there is any implication that the July 1993 procedure was improperly performed and thus necessitated a total hip replacement, there is no support in the clinical record for such a conclusion.  Most notably, the Veteran also required a total right hip replacement, which was performed in March 1998, one month after the left hip procedure.  This despite his not having an ORIF on the right hip.  The Veteran's assertion, to the extent he has made one, that the July 1993 ORIF caused additional disability, and necessitated the February 1998 total hip replacement, is not competent evidence, as determining the expected results of such a procedure in light of his underlying condition of avascular necrosis requires medical knowledge and is not capable of lay observation.  

Regarding the February 1998 procedure, a January 14, 1998 clinical note indicates that the left hip replacement was an elective procedure, and a January 27, 1998 attending note indicates that the procedure was necessitated by "severe" degenerative joint disease, and would be followed by a total right hip arthroplasty the following month (VBMS record 04/10/1998).  There is no indication from the clinical records that the July 1993 procedure had any bearing on the decision to undergo a total left hip arthroplasty.  The January 27, 1998 attending note also indicates that the Veteran "understands risks/benefits and wishes to proceed."  

An April 1998 VA examination includes the notation that the Veteran was status-post bilateral hip arthroplasty and his left leg was one-and-a-half inches shorter than the right.  A February 11, 1998 clinical note (VMBS records 03/16/1998 and 04/10/1998) describes his post-operative course as "unremarkable."  A February 27, 1998 nursing note indicates that the Veteran "states is doing well post discharge from the Rehab unit" (VBMS record 04/10/1998).  

The Veteran told a VA examiner in May 2009 that the left hip surgery held up "pretty well for approximately 8 years" at which time he developed pain in the left hip and subsequently, because of loosening of the prosthesis, underwent a revision of the left total hip.  

While the evidence indicates that the Veteran continued to have pain after the February 1998 procedure, and while the prosthesis ultimately required replacement, these facts are not probative of additional disability resulting from the February 1998 procedure or that there was negligence, carelessness, or similar instance of fault.  The Veteran clearly had had ongoing medical conditions (avascular necrosis and degenerative joint disease) which, according to the medical reports, necessitated the July 1993 and February 1998 procedures.  Based on the evidence pertinent to the February 1998 procedure, the Board finds that there was no additional disability incurred as a result.  

In developing the claim, the RO obtained two medical opinions.  The Board observes that the RO's requests were apparently overbroad in requesting opinions based on all of the procedures, including those conducted at private facilities.  Nevertheless, the opinions are negative with respect to any negligence, carelessness, and/or fault on the part of any provider.  

The May 2009 VA examiner opined that, after a thorough review and discussion of the Veteran's medical history, "I can find no evidence of carelessness negligence lack of proper skill error in judgment or similar instance of fault on the VA's part resulting in additional disability of the Veteran's left hip."  

In February 2013, the Chief of Orthopedics at the Philadelphia VA Medical Center provided his opinion finding "It is less likely than not that his left THA symptoms are the result of carelessness negligence lack of proper skill error in judgment or similar instance of fault during the period from 1995 1998.  The examiner noted that the December 2004 films document that the left total hip arthroplasty was solidly cemented.  The next images from September 2006 revealed early loosening of the cement mantle within the femur.  A revision surgery was performed one year later by the Chief of the Joint Reconstruction Fellowship of the Department of Orthopedic Surgery of the University of Pennsylvania at PPMC precisely because of the Veteran's medical co morbidities and concern over his perioperative care.  According to the examiner, that surgery, even though performed at the primary joint replacement hospital for the University of Pennsylvania, almost cost the veteran his life.  

As discussed above, the treatment provided at the University of Pennsylvania is not covered under the provisions of 38 U.S.C. § 1151 even if provided at the request of, or under contract by, VA.  

Based on the facts found-that no additional disability resulted from the procedures in July 1993 and February 1998, and that no other procedures involving the left hip are covered under the provisions of 38 U.S.C. § 1151, the Board concludes that compensation under the provisions of 38 U.S.C. § 1151 for a left hip disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The claim of entitlement to service connection for a left knee disorder is inherently based on entitlement to compensation for a left hip disorder.  The Veteran does not contend that he incurred a left knee disorder in service.  His left knee prosthetic replacement was necessitated by the 2013 procedure to revise the left hip prosthesis.  As compensation for the left hip disorder is not warranted, there is no legal basis for a grant of service connection for a left knee disorder as proximately due to or a result of the left hip disorder.  Moreover, as there are no service-connected disabilities, the claim of entitlement to TDIU lacks legal merit and must be denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

II.  Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in January 2009, February 2009, and May 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment and hospitalization records.  The RO has also obtained two medical opinions regarding the question of negligence in the provision of VA medical care.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

At the Board hearing, the Veteran testified that he had previously been in receipt of disability benefits from the Social Security Administration (SSA) on the basis of the left hip disorder, but was now receiving retirement benefits from SSA.  The Veteran agreed to accept responsibility for obtaining and submitting records from SSA.  To date he has not done so.  As the Veteran accepted this responsibility, and as he has not requested further assistance from VA in obtaining the records, the Board finds that it is reasonable to conclude that additional pertinent records do not exist.  Therefore, there is no reasonable possibility that a remand for those records would aid in substantiating the claim.  

As the Board has found that there was no additional disability resulting from the 1993 and 1998 VA procedures, it is not necessary to conduct further development to obtain signed informed consent documentation in accordance with 38 C.F.R. § 17.32; see also 38 C.F.R. § 3.361(d)(2).

Regarding the left knee and TDIU claims, the VCAA need not be considered because the issues presented are solely of statutory interpretation and/or the claims are barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the bases for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for a left hip disorder is denied.  

Service connection for a left knee disorder is denied.  

TDIU is denied.  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


